DETAILED ACTION
Summary
This Office action is in response to reply dated August 24, 2021.  Claims 1-16 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter (U.S. Pub 2010/0073839) in view of Amelio (U.S. Pub 2015/0244121).
Regarding claim 1, Baxter discloses a fire alarm system (see at least the abstract & Figures 1-11), comprising: 

a temperature sensor configured to detect a temperature of the electrical conductor (see at least [0032] note temperature sensors & [0046-0047] note temperature sensors & [0057] note temperatures sensors); and 
a fire alarm system associated with the temperature sensor, wherein the fire alarm system is configured to take an action based on the detected temperature of the electrical conductor (see at least [0079] note the fire alarm system contacts the fire department).
However, Baxter does not specifically disclose a fire alarm control panel in communication with the temperature sensor.
It is known to arrange a system in different ways.  For example, Amelio teaches a system with a fire alarm control panel in communication with a smoke sensor, etc. (see at least Figures 1-3, 15 and 16, items 100 and 60 & [0054-0056] note the units (100) can replace existing electrical outlets that receive devices (60) & [0194] note the unit (100) has a smoke detector that sends an alarm signal to a fire alarm control panel (FACP) or another device in the system & [0195-0196] note thermocouple flame detectors & [0142] note temperature exceeding a threshold results in sending an alert to the system & [0127] note temperature monitoring & [0099] note thermal sensor & [0096] note thermal sensor & [0082] note temperature monitoring & [0069] note the unit (100) includes sensors to detect overheating and alert a coordinator, where the coordinator can remotely shut down the unit (100).

Regarding claim 2, Baxter in view of Amelio, as addressed above, teach wherein the temperature sensor is configured to output a signal to the fire alarm control panel, the signal being indicative of the detected temperature of the electrical conductor (see at least [0079] of Baxter, note communication of over-temperature conditions to the fire alarm system & [0069] of Amelio, note the coordinator processes the information, the signal, and shuts down the unit (100) if appropriate & [0194] of Amelio, note the FACP).
Regarding claim 4, Baxter in view of Amelio, as addressed above, teach wherein the action includes at least one of: activating an alarm, preventing power to a section of an electric power system which includes the socket, sending an alert to a remote device, and displaying information on a display of the fire alarm control panel (see at least [0079] of Baxter, note summoning the fire department & [0069] of Amelio, note remotely shutting down the unit (100)).
Regarding claim 5, Baxter in view of Amelio, as addressed above, teach wherein the temperature sensor is in direct contact with the electrical conductor (see at least [0029-0030] of Baxter, note the temperature sensors can be in direct contact with the supply wire connectors).

Regarding claim 7, Baxter in view of Amelio, as addressed above, teach comprising a second socket including a second temperature sensor in communication with the fire alarm control panel, the second temperature sensor being configured to detect a temperature of an electrical conductor of the second socket, and the fire alarm control panel being configured to take an action based on the detected temperature of the electrical conductor of the second socket (see at least Figure 3, items 44 and 46 of Baxter & [0015] of Baxter, note a system for detecting unsafe thermal conditions in wiring devices & [0045] of Baxter & [0079] of Baxter & Figure 1 of Amelio, note first and second units 100).
Regarding claim 8, Baxter discloses a method (see at least the abstract & Figures 1-11), comprising: 
detecting a temperature of an electrical conductor within a socket (see at least [0015] note temperature sensors & [0032] note temperature sensors & [0046-0047] note temperature sensors & [0057] note temperatures sensors), the electrical conductor being in electrical contact with a component received by the socket (see at least Figures 1 and 4-9 & [0032] note the plug blade contacts are monitored & [0046-0048] note the electrical outlet includes at least a hot, neutral and ground conductors & [0057]); and 
taking an action by a fire alarm system based on the detected temperature of the electrical conductor (see at least [0079] note the fire alarm system contacts the fire department).
However, Baxter does not specifically disclose a fire alarm control panel.
with a fire alarm control panel (see at least Figures 1-3, 15 and 16, items 100 and 60 & [0054-0056] note the units (100) can replace existing electrical outlets that receive devices (60) & [0194] note the unit (100) has a smoke detector that sends an alarm signal to a fire alarm control panel (FACP) or another device in the system & [0195-0196] note thermocouple flame detectors & [0142] note temperature exceeding a threshold results in sending an alert to the system & [0127] note temperature monitoring & [0099] note thermal sensor & [0096] note thermal sensor & [0082] note temperature monitoring & [0069] note the unit (100) includes sensors to detect overheating and alert a coordinator, where the coordinator can remotely shut down the unit (100).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Amelio into Baxter.  This provides a known alternative emergency system (i.e., a fire alarm control panel) that can be used in place of Baxter’s fire alarm system while providing predictable results (e.g., an emergency system that is able to respond to an event).
Regarding claim 9, Baxter in view of Amelio, as addressed above, teach receiving a signal at the fire alarm control panel, the signal being indicative of the detected temperature of the electrical conductor (see at least [0079] of Baxter, note communication of over-temperature conditions to the fire alarm system & [0069] of Amelio, note the coordinator processes the information, the signal, and shuts down the unit (100) if appropriate & [0194] of Amelio, note the FACP).
Regarding claim 11, Baxter in view of Amelio, as addressed above, teach wherein the action includes at least one of activating an alarm, preventing power to a section of an electric 
Regarding claim 12, Baxter in view of Amelio, as addressed above, teach wherein detecting the temperature of the electrical conductor includes detecting the temperature of the electrical conductor using a temperature sensor that is directly contacting the electrical conductor (see at least [0029-0030] of Baxter, note the temperature sensors can be in direct contact with the supply wire connectors).
Regarding claim 13, Baxter in view of Amelio, as addressed above, teach wherein the electrical conductor is a terminal of the socket or a conductive core of an electrical cable (see at least [0029-0030] of Baxter, note supply wires & [0057] of Baxter, note plug blade contacts).
Regarding claim 14, Baxter in view of Amelio, as addressed above, teach comprising: detecting a temperature of a second electrical conductor within a second socket, the second electrical conductor being in electrical contact with a component received by the second socket; and taking an action by the fire alarm control panel based on the detected temperature of the electrical conductor of the second socket (see at least Figure 3, items 44 and 46 of Baxter & [0015] of Baxter, note a system for detecting unsafe thermal conditions in wiring devices & [0045] of Baxter & [0079] of Baxter & Figure 1 of Amelio, note first and second units 100).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter (U.S. Pub 2010/0073839) in view of Amelio (U.S. Pub 2015/0244121) as applied to claims 1 and 8 above, and in further view of Politis (U.S. Pub 2016/0276821).

However, Baxter in view of Amelio do not specifically teach for a period of time.
It is known to detect an event in different ways.  For example, Politis teaches a system that takes action when a detected temperature exceeds a threshold temperature for a period of time (see at least [0138]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Politis into Baxter in view of Amelio.  This provides a known alternative event detection means that can be used in place of, or in addition to, Baxter in view of Amelio’s detection means while providing predictable results (see [0063] of Baxter).  In addition, this may provide a means for reducing false alarms as a result of the temperature momentarily exceeding a threshold.
Regarding claim 10, Baxter in view of Amelio and Politis, as addressed above, teach wherein the action is taken when the detected temperature exceeds a threshold temperature for a period of time (see at least [0063] of Baxter & [0138] of Politis).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter (U.S. Pub 2010/0073839) in view of Amelio (U.S. Pub 2015/0244121) as applied to claims 4 and 11 above, and in further view of Ho (U.S. Pub 2008/0179067).

However, Baxter in view of Amelio do not specifically teach a display of the fire alarm control panel.
It is known to display notifications in different ways.  For example, Ho teaches a system that displays information on a display of a fire alarm control panel (see at least [0019] note messages are displayed on the fire alarm control panel).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Ho into Baxter in view of Amelio.  This provides a known alternative event indication location that can be used in place of, or in addition to, Baxter in view of Amelio’s event indication location while providing predictable results.  In addition, this may provide a central location of the fire alarm system for the user to respond to an abnormal temperature event.
Regarding claim 16, Baxter in view of Amelio and Ho, as addressed above, teach wherein the action includes displaying information on a display of the fire alarm control panel (see at least [0077] of Baxter & [0084] of Amelio & [0082] of Amelio & [0019] of Ho, note messages are displayed on the fire alarm control panel).

Response to Arguments
Applicant's arguments filed August 24, 2021, have been fully considered but they are not persuasive.  Applicant argues “However, Amelio only makes passing reference to a fire alarm control panel and only in the context of a smoke sensor, and not a temperature sensor; see . 
Since Amelio does not disclose the novel features of claim 1 which are missing from Baxter, the claimed subject-matter cannot be reached from a combination of Baxter and Amelio. The fire alarm control panel of Amelio is only disclosed in connection with a smoke sensor, and thus a person having ordinary skill in the art would not modify the system of Baxter to include a fire alarm control panel connected to a temperature sensor detecting a temperature of an electrical conductor in a socket, since this is not taught in Amelio. Moreover, the skilled person would have no teaching or motivation to configure said fire alarm control panel to take an action based on the temperature of the conductor, since this is also not taught or disclosed in any of the cited documents.  As such, it would not have been obvious to make the required modifications to the system of Baxter without hindsight of the present invention.”
In response, one of ordinary skill in the art recognizes that fire alarm systems are controlled by fire alarm control panels/units that monitor various sensors of building.  Baxter’s temperature sensor is used to detect fires such that upon detecting an abnormal temperature, it takes action by contacting a home automation system or an alarm system via wired or wireless connection (see [0003-0006] & [0079]).  Amelio is used to simply illustrate a sensor that is used to detect fires in direct communication with a fire alarm control panel of a fire alarm system (see .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is (571)270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687